70 F.3d 1272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HERB ADCOX CHEVROLET COMPANY, Plaintiff-Appellant,v.CONTINENTAL CASUALTY COMPANY, one of the C.N.A. InsuranceCompanies, Defendants/Appellee.
No. 94-6387.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1995.

Before:  MERRITT and KENNEDY, Circuit Judges;  and JOINER, Senior District Judge.*
PER CURIAM.


1
Herb Adcox Chevrolet appeals the District Court's decision denying its motion for summary judgment and granting Continental Casualty Company's motion for summary judgment on the issue of whether Continental had a duty to defend and indemnify appellant in several suits alleging, inter alia, violations of the Truth in Lending Act, 15 U.S.C. Sec. 1601, et seq.  (TILA).  Appellant argues that the District Court erred because the suits do not contain language limiting the allegations to intentional TILA violations and because the duty to defend arises when any part of the claim arguably falls within the scope of a policy's coverage.  For the reasons stated below, we affirm.


2
The District Court's opinion carefully analyzes the allegations of the complaints and concludes that they cannot be read to allege nonintentional violations of TILA.  We have carefully read the complaints and agree.  We therefore affirm the District Court's grant of summary judgment for the reasons stated in the District Court's opinion.



*
 The Honorable Charles W. Joiner, United States Senior District Judge for the Eastern District of Michigan, sitting by designation